Citation Nr: 1131397	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-23 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a left eye condition. 

3.  Entitlement to service connection for a neck disability. 

4.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John Berry, Attorney




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran was scheduled for a hearing before a Veterans Law Judge at the Board's Central Office in Washington, D.C. in July 2010.  He was issued notice of the hearing but failed to appear.  In accordance with 38 C.F.R. § 20.702(d), the Veteran's request for a hearing is deemed withdrawn. 

In August 2010, the Board remanded the claims for service connection for a left eye, neck, and TDIU disabilities and denied the claim for an initial increased rating for PTSD.  The Veteran appealed the denial of his increased rating claim to the Court of Appeals for Veterans Claims (Court).   In April 2011, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the portion of the August 2010 decision that denied an initial rating in excess of 30 percent for PTSD be vacated and remanded.  The appeal has now returned to the Board for further development. 

The Board's August 2010 decision noted that the Veteran had raised claims for entitlement to service connection for a back disability and entitlement to an increased rating for residuals of a left foot injury.  As no action had been taken on these claims, they were referred to the Agency of Original Jurisdiction (AOJ).  The record does not indicate that these claims have been developed or adjudicated, and they are one again referred to the AOJ for the appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2011 JMR, the parties agreed that the Board's August 2011 decision was inadequate as it did not address the impact of the Veteran's alcohol abuse on the degree of disability resulting from service-connected PTSD.  The medical evidence of record, including VA examinations conducted in September 2004, March 2007, and June 2009, indicates that the Veteran's substance abuse is comorbid to his PTSD.  However, service connection is not currently in effect for substance abuse as secondary to PTSD.  See Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001) (finding that alcohol abuse, resulting from service-connected PTSD, may be compensable).  

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The June 2009 VA examiner explicitly found that it was not possible to differentiate the functional impact of the Veteran's PTSD and alcohol abuse, therefore, the Board must consider symptoms from both psychiatric disabilities when determining the appropriate initial rating for PTSD.  The Board notes that the Veteran was last examined by a VA psychiatric examiner in June 2009, more than two years ago, and it is not clear if the examiner considered the full impact of the Veteran's substance abuse when determining the social and occupational impact of his PTSD.  Therefore, a new VA examination is required by VA's duty to assist.  

The August 2010 Board decision also remanded claims for entitlement to service connection for a left eye condition, neck disability, and TDIU.  The record does not indicate that the requested development was completed, and these claims are once again remanded to allow for the scheduling of VA examinations and adjudication of the claim for TDIU.  
Finally, the Board notes that the Veteran has not received notice of the disability rating and effective date elements of his claims in accordance with the Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the notice specified by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD and comorbid substance abuse.  The claims folder must be made available to the examiner.  The examination report should reflect that the claims folder was reviewed.  

The examiner should identify all current manifestations of the service-connected PTSD and substance abuse.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from both the service-connected PTSD and substance abuse.  In addition, the examiner should provide a GAF score with an explanation of the significance of the score assigned.  A full rationale must be provided for all stated medical opinions.  

3.  Assuming it has not already been done, schedule the Veteran for a VA examination to determine the nature and etiology of a left eye disability, to include exotropia.  The claims folder should be made available to the examiner for review in connection with the examination.  

All indicated studies should be performed, and all findings reported in detail.  The examiner should provide a complete rationale for any opinion provided. In formulating the opinion, the examiner is asked to comment on the clinical significance of the service treatment records, to include the service entrance examination report in January 1983, and reports of treatment in March 1992.

(a)  The examiner should identify any current left eye disorders, to include exotropia, and should state whether any such condition is an acquired or congenital condition.

(b)  If a congenital condition exists, the examiner should state whether it is a disease or defect.  VA's Office of General Counsel has distinguished between hereditary diseases and defects, emphasizing that the former is capable of improvement or deterioration while the latter is static.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  A "defect" is defined as an imperfection or structural abnormality, while a "disease" is any interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs.  Id.

(c)  If a congenital defect is present, is it at least as likely as not (50 percent probability or greater) that the condition was subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect?  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(d)  If a congenital disease is present, the examiner should render a medical opinion as to whether the evidence shows it was aggravated (permanently worsened beyond the natural course of the disease) by the Veteran's military service.  If there was worsening, was this due to the natural progress of the disease?

4.  Assuming it has not already been done, schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his neck disability.  The examiner must review the claims file and the examination report should note that review. The examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that any current cervical spine disability, to include degenerative joint and disc disease of the cervical spine, was incurred during service?  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(b)  If a neck disability was not incurred during service, is there clear and unmistakable evidence that either a neck disability pre-existed service?  If so, is it at least as likely as not (50 percent probability or greater) that any pre- existing neck disability was aggravated (increased in disability beyond the natural progress of the condition) during service?

5.  Once the above development is complete, readjudicate the claims on appeal including the claim for entitlement to TDIU.  If the benefits sought are not fully granted, provide the Veteran and his representative a supplemental statement of the case, before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010)

